Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grabowski et al. [US 10805458] in view of Crabtree et al. [US 20210173711].

As per claim 1, Grabowski teaches:
A method and system for determining and blocking robocall communications (Abstract), comprising the steps of:
(A) providing a plurality of user accounts managed by at least one remote server, (i.e. server; Col.5: 65-Col.6: 5) wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device; (i.e. computer; Col.4: 65-Col.5: 5)
(B) receiving a call for connection from a random caller for communication with the corresponding PC device of a specific user account through the remote server; (i.e. incoming call; Col.24: 39- 50)
 (D) blocking the call with the corresponding PC device of the specific user account, if the call is determined to be a robocall with a statistical significance of a predetermined confidence; (i.e. blocking the call; Col.23: 33-67) and 
Grabowski doesn’t teach explicitly (C) determining if the connection request is a robocall with a call blocking mechanism through the remote server, wherein the call blocking mechanism comprises a blockchain unit (BU) and a telecommunication expert knowledge graph (TEKG) for call analysis and handling; (E) updating the blockchain record of the call using the BU through the remote server, wherein the detailed information of call analysis and handling is used to update the TEKG and shared with all user accounts. However, Crabtree teaches in an analogous art, (C) determining if the connection request is a robocall with a call blocking mechanism through the remote server, wherein the call blocking mechanism comprises a blockchain unit (BU) and a telecommunication expert knowledge graph (TEKG) for call analysis and handling; (E) updating the blockchain record of the call using the BU through the remote server, wherein the detailed information of call analysis and handling is used to update the TEKG and shared with all user accounts. (i.e. the telecommunication expert knowledge graph (TEKG) graph for analysis; ¶ 63, 72:) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including (C) determining if the connection request is a robocall with a call blocking mechanism through the remote server, wherein the call blocking mechanism comprises a blockchain unit (BU) and a telecommunication expert knowledge graph (TEKG) for call analysis and handling; (E) updating the blockchain record of the call using the BU through the remote server, wherein the detailed information of call analysis and handling is used to update the TEKG and shared with all user accounts in order to provide a system and method for gathering and analyzing the value chain relationships between legal entities, people, systems, and real and intangible assets using a temporospectral knowledge graph of the integrated value chain.

As per claim 2, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 1 comprising the steps of: the communication comprises a telephone call; (i.e. incoming call; Col.24: 39- 50)

As per claim 3, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 1 comprising the steps of: the communication comprises a text message; (i.e. text-message; Col.23: 10-15)

As per claim 4, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 1 comprising the steps of: the communication comprises a video message; (i.e. video message; Col.23: 18-25)

As per claim 6, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 2 comprising the steps of: determining if the caller's International Mobile Equipment Identity (IMEI) and Secure Socket Layer (SSL) certificate were assigned to at least one phone number of the caller's PC device through the AB module; designating the call as a spoof robocall before sending to step (D) for blocking if the IMEI of the caller's PC device does not match any of the at least one phone number; recording all of the at least one phone number associated with the IMEI/SSL in the blockchain for the call through the BU module to be shared by all of the plurality of user accounts; and recording the IMEI matching results associated with the call in the blockchain.  (i.e. SSL certificate; Col.17: 4-10)

As per claim 14, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 2 comprising the steps of: choosing a specific message from a plurality of messages to be sent to step (D) to prompt the caller whiling blocking the communication with the corresponding PC device of the specific user account; wherein the plurality of messages comprises a "fast busy" message; and wherein the plurality of messages comprises a "number out of service" message.  (i.e. verification message within time period; Col.24: 9-34)

As per claim 19, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 1 comprising the steps of: providing a manual module to the corresponding PC device of the specific user account to handle the incoming call for communication through the remote server in step (B); prompting the corresponding PC device of the specific user account to accept the call; prompting the corresponding PC device of the specific user account to hang up and block the call if the call is determined to be a robocall by the specific user; blocking the incoming communication; and updating the blockchain record of the accepted communication with the BU before step (E).  (i.e. verification message within time period; Col.24: 9-34)

As per claim 20, Grabowski teaches:
The method and system for determining and blocking robocall communications as claimed in claim 19 comprising the steps of: prompting the corresponding PC device of the specific user account to consent to the call if the call is determined to not be a robocall by the specific user; and updating the blockchain record of the accepted communication with the BU before step (E).  (i.e. verification message within time period; Col.24: 9-34)

Claim Objections
Claims 5, 7-13, 15-18, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten and rollover in independent claim form including all of the limitations of the base claim and any intervening claims, because all of the above arts predominantly fail to disclose: “the limitations of the claims 5, 7-13, 15-18, 21-22.” 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 10582041 discloses: 
Calls initiated from disconnected phone numbers and calls initiated from phone numbers that initiate calls to disconnected numbers can be indicative of robocalls. Disconnected numbers and phone numbers that have initiated calls to disconnected numbers are identified and assigned a robocall score that indicates a likelihood that a call initiated from that number is a robocall. A communication network that subscribes to a robocall detection service can request a robocall score associated with an originating number associated with a received call, and then handle the call according to the robocall score. 

US 20180324299 discloses:
The method involves receiving (608) a call directed to a particular user device at the communication network. An originating number associated with the call is determined (614). The call is a robocall or a scam call is determined based in portion on the originating number. The call is prevented from delivering to the user device based in portion on the determining that the call is a robocall or a scam call. A request is received to subscribe the user device to network-controlled robocall blocking. A network user profile is updated to indicate that the user device is subscribed to network-controlled robocall blocking in response to receiving the request to subscribe the user device to network-controlled robocall blocking.

H. Tu, A. Doupé, Z. Zhao and G. -J. Ahn, "SoK: Everyone Hates Robocalls: A Survey of Techniques Against Telephone Spam," 2016 IEEE Symposium on Security and Privacy (SP), 2016, pp. 320-338.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641